Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 1 of 14 Pageid#: 1132




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

                                                    )
  POWER HOME SOLAR, LLC,                            )
                                                    )
                 Plaintiff,                         )   Civil Action No. 3:20-cv-00042
                                                    )
                         v.                         )   MEMORANDUM OPINION
                                                    )
  SIGORA SOLAR, LLC, et al.,                        )   By: Hon. Thomas T. Cullen
                                                    )       United States District Judge
                 Defendants.                        )


         Plaintiff Power Home Solar, LLC (“PHS”) sued its competitor, Defendant Sigora

  Solar, LLC, and two of its former sales representatives, Defendants Raven Stephens and Brian

  Ventura (collectively, “Defendants”). PHS alleges that Defendants conspired together to

  breach Stephens’s and Ventura’s employment agreements, steal its trade secrets, and bring it

  competitive harm. Defendants moved to dismiss PHS’s 12-count complaint under Federal

  Rule of Civil Procedure 12(b)(6).

         But what began as a routine motion to dismiss has taken a potentially ominous turn.

  Anchoring PHS’s lawsuit against Defendants is the core factual allegation that Stephens and

  Ventura violated their respective employment agreements with PHS when they left that

  company and started working for Sigora. Defendants allege—and they offer what appears to

  be credible evidence to back it up—that they never signed these employment agreements, and

  that the employment agreements PHS presented in this lawsuit are forgeries. These are

  incredibly serious allegations indicating, if Defendants are to be believed, that PHS may have

  perpetrated a fraud on this court. Fortunately, this is also the type of allegation that lends itself
                                                   1
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 2 of 14 Pageid#: 1133




  to being substantiated (or not) through relatively limited discovery and an evidentiary hearing.

  Given the significance of these allegations generally, as well as the determinative effect of the

  potentially fraudulent (or valid) contracts on the pending litigation, the court will hold all other

  matters in abeyance pending completion of this inquiry.

                                  I.     FACTUAL BACKGROUND

         PHS is a company that sells solar-energy systems to homeowners and commercial

  businesses. (Compl. ¶ 10 [ECF No. 1-3].) Sigora is PHS’s competitor in the renewable-energy

  business. (Id. ¶ 27.) PHS alleges that Sigora “induced” its former employees, Stephens and

  Ventura, to cease their employment with PHS and work for Sigora. (Id. ¶ 43.) PHS further

  alleges that Stephens and Ventura absconded with its trade secrets at Sigora’s behest, and that

  Defendants are collectively using its information “in conducting renewable energy business.”

  (Id. ¶¶ 54–56.) PHS also alleges that Stephens and Ventura are violating various provisions of

  employment agreements they signed while employed at PHS. (Id. ¶¶ 65–69.)

         PHS brings 12 counts: (1) breach of contract against Stephens and Ventura; (2) aiding

  and abetting breach of restrictive covenants against Sigora; (3) misappropriation of trade

  secrets under the federal Defend Trade Secrets Act (“DTSA”) against Defendants; (4) aiding

  and abetting misappropriation of trade secrets under the DTSA against Sigora; (5)

  misappropriation of trade secrets under Virginia’s Uniform Trade Secrets Act (“VUTSA”)

  against Defendants; (6) common-law unfair competition against Defendants; (7) civil

  conspiracy against Defendants; (8) tortious interference with contract against Sigora; (9)

  turnover of property and an accounting against Defendants; (10) unjust enrichment against

  Defendants; (11) a “motion” for preliminary and permanent injunctive relief; and (12) punitive


                                                   2
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 3 of 14 Pageid#: 1134




  damages against Defendants under DTSA and VUTSA. (Id. ¶¶ 65–183.)

                               II.    PROCEDURAL BACKGROUND

         In June 2020, PHS filed this lawsuit in Charlottesville Circuit Court against Defendants.

  (See ECF No. 19.) Defendants removed the case to this court and filed a motion to dismiss.

  (ECF Nos. 1, 9–10.) On October 6, 2020, Defendants also filed an answer and counterclaims.

  (ECF No. 36.) Defendants brought counterclaims alleging, inter alia, common-law forgery

  (Count I) and common-law fraud (Count II), as well as affirmative defenses of forgery, fraud,

  and fraud on the court. (See id.)

         After the parties completed briefing for Defendants’ motion to dismiss, and on the eve

  of the hearing, the court entered an order directing the parties to Section 13 of the employment

  agreement that Stephens and Ventura allegedly signed. (ECF No. 41.) The provision contains

  a forum-selection clause for “Michigan courts” and a choice-of-law clause for Michigan law.

  (See ECF No. 19 at 42.) Because the parties did not raise or submit any briefing on the forum-

  selection and choice-of-law clauses—and instead briefed all 12 substantive claims exclusively

  under Virginia law—the court directed the parties to “meet and confer regarding the

  implications of this provision on the pending motion to dismiss” and “advise the court of the

  parties’ respective positions.” (ECF No. 41.)

         At the October 27, 2020, hearing on the motion to dismiss, the parties argued the

  motion under Virginia law. The court then directed the parties to file supplemental briefs

  regarding (1) the forum-selection and choice-of-law clauses; and (2) PHS’s oral motion to

  convert Count II from “aiding and abetting breach of restrictive covenants” to “aiding and

  abetting a breach of fiduciary duty.” The parties timely submitted their supplemental briefs.


                                                  3
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 4 of 14 Pageid#: 1135




  (ECF Nos. 43, 49.) In its first supplemental brief, PHS argued that the Michigan choice-of-

  law clause applied and should govern “all transactions contemplated by the [employment

  agreements].” (ECF No. 43 at 2.) Defendants argued that PHS had waived the forum-selection

  and choice-of-law clauses by bringing suit under Virginia law and pressing those Virginia

  claims in the litigation.

          In the interim, Defendants moved to stay discovery pending resolution of the motion

  to dismiss. (ECF Nos. 44–47.) PHS did not consent to the stay but did not oppose the motion.

  (See ECF No. 47 at 1–2.) The court granted Defendants’ motion and stayed discovery pending

  the resolution of Defendants’ motion to dismiss. (ECF No. 48.)

          On November 24, 2020, the court entered an order finding that PHS had waived the

  forum-selection clause. (ECF No. 51 at 2–3.) The court’s order further outlined Virginia’s

  choice-of-law rules. (Id. at 4.) Because a court would not enforce a choice-of-law provision if

  the contract was fraudulently procured, 1 the court raised several “outstanding questions.” (Id.

  at 4–5.) First, the court recognized that if Defendants’ claims of forgery and/or fraud are true,

  then the court would, for purposes of the motion to dismiss, disregard the Michigan choice-

  of-law clause and apply Virginia law to consider the enforceability of the restrictive covenants.

  Second, the court noted that if the employment agreements are not forgeries or fraudulent,

  and the court applied Michigan law to the breach of contract claim, then “the court must

  determine whether Michigan law also applies to the other state-law claims.” (Id. at 5.) The

  court ordered a second round of supplemental briefing to address these questions and noted



  1See PNC Bank, Nat’l Ass’n v. Dominion Energy Mgmt., Inc., No. 3:17cv311, 2018 WL 1768061, at *4 (E.D. Va.
  Apr. 12, 2018).
                                                      4
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 5 of 14 Pageid#: 1136




  that “the court will inform the parties if a hearing is necessary on this matter.” (Id. at 6.) The

  parties timely filed their second supplemental briefs. (ECF Nos. 53, 56.)

                                             III.     ANALYSIS

          A.      Defendants’ Allegations

          The court treats allegations of forgery, abuse of the judicial process, and fraud on the

  court with the utmost seriousness. Defendants have raised significant allegations supported

  by numerous declarations in their second supplemental brief suggesting that the employment

  agreements at issue are forgeries. The court now turns to examine those allegations.

                  1.      Raven Stephens

          Stephens worked for PHS from August 3, 2018 through February 17, 2020. (Compl. ¶

  44.) 2 PHS alleges that Stephens executed a “Restrictive Covenants and Invention Assignment

  Agreement” approximately eight months after she started working for PHS, on April 1, 2019.

  (Id. ¶ 29.) Upon review of Stephens’s purported agreement attached to PHS’s Complaint as

  Exhibit B, the following is affixed on the bottom left corner of each page:

                                        Electronically signed by:
                                      Raven Stephens [unintelligible text]
                                          4/1/2019 7:41:48 PM
                                       IP Address: 99.203.16.231

  (ECF No. 19 at 39–43.) The underlined spaces in the agreement—presumably meant to be

  filled in with the employee’s handwriting—are blank, and the agreement is neither signed in

  ink nor dated at the bottom. (See id.)




  2 This information was taken from PHS’s Complaint. The employment dates contained in Stephens’s
  declaration differ slightly. Stephens maintains that she worked for PHS from August 3, 2018 to February 14,
  2020. (Decl. of Raven Stephens ¶ 2, Dec. 7, 2020 [ECF No. 53-3].)
                                                       5
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 6 of 14 Pageid#: 1137




         Defendants submitted a declaration from Muhammad Naveed, a computer-science

  professional who has expertise in “network security, which encompasses Transmission

  Control Protocol/Internet Protocol (TCP/IP).” (Decl. of Muhammad Naveed ¶¶ 1–5, Dec.

  7, 2020 [ECF No. 53-7].) Naveed’s declaration outlines that while IP addresses “cannot be

  used to identify the individual using a device,” they “generally can be used to track down a

  geographical location of a device or a network, although their accuracy is a significant issue.”

  (Id. ¶¶ 6–7.) Naveed reviewed the IP address affixed on Stephens’s alleged employment

  agreement and determined “based on the most accurate available source . . . that the IP address

  most likely tracks to Elkridge, Maryland.” (Id. ¶ 8.) Naveed also checked other sources, and

  “[n]one of those other reputable sources that associate geolocations with IP addresses

  track[ed] to a location within 75 miles of Charlottesville, Virginia.” (Id. ¶ 9.) Finally, Naveed

  determined that Stephens’s purported electronic signature is not a “digital signature,” which is

  the “‘gold standard’ in the electronic document signing sphere.” (Id. ¶ 10.) Naveed noted that

  the failure to use a digital signature “significantly enhances the risks for electronic forgery and

  fraud.” (Id. ¶ 12.)

         In Stephens’s declaration submitted with Defendants’ second supplemental brief, she

  states that before being served with the Complaint in this matter, she had never seen, received,

  reviewed, or signed a copy of the employment agreement. (Stephens Decl. ¶¶ 6–7.) Stephens

  also declared, under penalty of perjury, that she was physically present in Charlottesville,

  Virginia on April 1, 2019 at 7:41 p.m., and did not visit Elkridge, Maryland on that date. (Id. ¶

  8.) Stephens further states that “at no time did [she] ever consent to be bound by the terms of

  this agreement, including by its Michigan choice of law provision.” (Id. ¶ 9.)


                                                  6
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 7 of 14 Pageid#: 1138




                  2.       Brian Ventura

          Ventura worked for PHS from August 6, 2018 through April 30, 2019. (Compl. ¶ 50.)

  While PHS attached Stephens’s purported employment agreement as an exhibit to the

  Complaint, PHS did not attach Ventura’s agreement. Rather, PHS alleges that “[u]pon

  information and belief, in the ordinary course of his employment with PHS, Defendant

  Ventura signed a similar Agreement with PHS when he was employed by PHS on or about

  August 6, 2018.” (Id. ¶ 36 (emphasis added).) To date, PHS has failed to produce Ventura’s

  employment agreement.

          Ventura asserts in his declaration that he “never executed an agreement entitled

  ‘Restrictive Covenants and Invention Assignment Agreement’” before or after starting his

  employment with PHS. (Decl. of Brian Ventura ¶ 5, Dec. 7, 2020 [ECF No. 53-2].) Moreover,

  PHS alleges—and Ventura admitted in his declaration—that Ventura signed a “Sales

  Commission Agreement” on August 2, 2018. (Compl. ¶ 37; ECF No. 19 at 44–47; Ventura

  Decl. ¶ 4.) The Sales Commission Agreement incorporates by reference an “attached

  EMPLOYEE               CONFIDENTIALITY                     AND           NON-DISCLOSURE/NON-

  SOLICITATION AGREEMENT.” 3 (ECF No. 19 at 46.) The Sales Commission Agreement

  states that it “shall be governed by, and construed in accordance with, the laws of the state of

  VIRGINIA.” (ECF No. 19 at 46.)



  3 Defendants correctly note that the title of this “incorporated” agreement is different from the title of the
  agreement Stephens allegedly signed, the “Restrictive Covenants and Invention Assignment Agreement.”
  (Compare ECF No. 19 at 39 (“Restrictive Covenants and Invention Assignment Agreement”), with id. at 46 (Sales
  Commission Agreement incorporating the “Employee Confidentiality and Non-Disclosure/Non-Solicitation
  Agreement”).) Ventura states that he also never executed a document entitled “Employee Confidentiality and
  Non-Disclosure/Non-Solicitation Agreement” at any time. (Ventura Decl. ¶ 5.)


                                                        7
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 8 of 14 Pageid#: 1139




                      3.       North Carolina Litigation

             Finally, a separate but related lawsuit is relevant to Defendants’ allegations of fraud on

  this court. 4 In May 2020, PHS filed a practically identical action in North Carolina superior

  court against Sigora and four of its other former employees who left PHS to work for Sigora

  (“the North Carolina Action”). 5 In that case, PHS brought a breach of contract claim against

  two of its former employees, 6 Ben Parrish and Harris Parker Schram. PHS alleges that Parrish

  and Schram signed the same employment agreements that Stephens and Ventura allegedly

  signed in this case. On the same day Defendants filed their answer and counterclaims in this

  case, the defendants in the North Carolina Action also filed their answer and counterclaims.

  (See Answer, Power Home Solar, LLC v. Sigora Solar, LLC, et al., No. 2020-CvS-7165

  (Mecklenburg N.C. Bus. Ct. Oct. 6, 2020) [ECF No. 53-1].) The defendants in the North

  Carolina Action also brought counterclaims for forgery and fraud, as well as affirmative

  defenses of forgery, fraud, and fraud on the court. (See id.) In short, all four former employees

  against whom PHS now brings breach of contract claims assert that PHS has forged their

  signatures on the employment agreements that form the basis for those claims.

             Defendants also attached a declaration from Parrish and Schram to their second

  supplemental brief. Parrish’s declaration demonstrates that the electronic signature on his

  purported employment agreement (attached to PHS’s complaint in the North Carolina Action)


  4   See Fed. R. Evid. 201(b)(2) (noting that a court may take judicial notice of certain facts, such as court filings).
  5Defendants attached the complaint in the North Carolina Action to their first supplemental brief. (See
  Complaint, Power Home Solar, LLC v. Sigora Solar, LLC, et al., No. 2020-CvS-7165 (Mecklenburg N.C. Bus. Ct.
  May 18, 2020) [ECF No. 49-1].)

  6PHS did not bring a breach of contract claim against the other two individual defendants in the North Carolina
  Action.
                                                              8
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 9 of 14 Pageid#: 1140




  is practically identical to Stephens’s electronic signature here. (See Decl. of Ben Parrish, ¶¶ 3,

  5, Dec. 7, 2020 [ECF No. 53-5]; ECF No. 49-1 at 50–54.) While the IP address on Parrish’s

  agreement is different than the one on Stephens’s agreement, Parrish’s agreement was

  electronically signed on the same day Stephens’s agreement was signed, on April 1, 2019.

  (Parrish Decl. ¶ 5; ECF No. 49-1 at 50–54.) Further, while Stephens’s agreement was signed

  at 7:41 p.m., Parrish’s agreement was signed 31 minutes earlier, at 7:10 p.m. (Parrish Decl. ¶

  5; ECF No. 49-1 at 50–54.) Like Stephens, Parrish states that prior to seeing the agreement

  attached to the complaint, he had “never received, reviewed, or signed a copy of this

  document.” (Parrish Decl. ¶ 4.)

         PHS also attached Schram’s purported employment agreement as an exhibit in the

  North Carolina Action. (ECF No. 49-1 at 44–48.) The electronic signature on that agreement

  indicates that it was signed on April 3, 2019—two days after Stephens’s and Parrish’s

  agreements were signed—at 4:19 p.m. (Id.; Decl. of Harris Parker Schram ¶ 5, Dec. 7, 2020

  [ECF No. 53-6].) Like Stephens and Parrish, Schram states that prior to seeing the exhibit in

  the North Carolina Action, he had “never received, reviewed, or signed a copy of this

  document.” (Schram Decl. ¶ 4.)

         B.      PHS’s Response

         PHS’s second supplemental brief states in a heading that the choice-of-law “provision

  is not the product of fraud,” but then goes on the argue that Defendants’ fraud argument “is

  inappropriate at this time, as it seeks to ask this Court to make rulings and a judgment on a

  claim of the case before the validity of the Agreement has been adjudicated, and thus, falls

  outside of the scope of a [Rule] 12(b)(6) motion to dismiss.” (ECF No. 56 at 2–3.) In other


                                                  9
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 10 of 14 Pageid#: 1141




  words, PHS asks the court to ignore serious allegations of fraud for purposes of the motion

  to dismiss. The court declines to do so.

             C.      The Need for Discovery and an Evidentiary Hearing

             After reviewing these allegations, the court concludes that it is necessary to require

  expedited discovery into these allegations and ultimately hold an in-person evidentiary hearing

  to determine whether (1) Stephens’s employment agreement is a forgery; and (2) Ventura’s

  signed employment agreement exists (and if it does exist, whether it is a forgery). In other

  words, the court finds that an evidentiary hearing is essential to determine if PHS has

  perpetrated fraud on the court by initiating a lawsuit based on forged documents; whether a

  contractual relationship exists between the parties; whether that agreement controls this

  court’s review of the legal claims; and if not, what the next appropriate step in this litigation

  is. The parties should be prepared to present all relevant witnesses, including the litigants in

  the North Carolina Action if necessary. PHS should also be prepared to produce Ventura’s

  employment agreement, if it exists. See Fed. R. Evid. 1002, 1003.

             The court finds that these allegations are so serious that they must take precedence

  over the resolution of the pending motion to dismiss. In any event, the court cannot decide

  threshold matters in the motion to dismiss without resolving these allegations of fraud.

  Contrary to PHS’s argument, Defendants’ allegations of fraud do have implications regarding

  the outcome of the motion to dismiss—i.e., whether the court applies Michigan or Virginia

  law to one or more of the claims—and the court therefore cannot simply ignore these “facts”

  for purposes of the motion to dismiss. 7 Despite the importance of the motion to dismiss, the


  7   If the employment agreements are fraudulent, there are no Michigan choice-of-law provisions, and the court—
                                                         10
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 11 of 14 Pageid#: 1142




  issue of whether the underlying basis of this lawsuit is fraudulent is more important and must

  be resolved with haste. The court will therefore hold the motion to dismiss in abeyance

  pending limited and targeted discovery and the evidentiary hearing. See, e.g., Parks v. Newmar

  Corp., No. 3:19cv352, 2019 WL 5298778, at *1 (E.D. Va. Oct. 18, 2019) (holding a motion to

  transfer venue in abeyance to hold an evidentiary hearing); Suntrust Mortg., Inc. v. AIG United

  Guar. Corp., No. 3:09cv529, 2011 WL 1225989, at *2 (E.D. Va. Mar. 29, 2011) (holding a three-

  day evidentiary hearing “[f]ollowing substantial discovery into the alteration of emails”). Other

  discovery—aside from discovery regarding the allegations of forgery/fraud—will remain

  stayed pending this matter’s resolution.

          The court also notes that if the employment agreements are forgeries, there will be a

  significant question of whether it will be appropriate to levy sanctions against PHS. “It is well-

  settled that fraud on the court or abuse of the judicial process warrants use of the inherent

  power to impose sanctions on the offending party or its counsel, or both.” Suntrust Mortg., Inc.,

  2011 WL 1225989, at *13 (citing supporting cases from the Supreme Court, and the First,

  Second, Third, Fifth, Seventh, Eighth, and Eleventh circuit courts of appeals regarding the

  use of the court’s inherent power to impose sanctions). 8 Fraud on the court may result in

  dismissal of the case. See Sprester v. Jones Motor Co., No. 5:05CV00021, 2006 WL 893642, at *1–

  2 (W.D. Va. Apr. 4, 2006) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 44–51 (1991); United

  States v. Shaffer Equip. Co., 11 F.3d 450, 461–62 (4th Cir. 1993)) (dismissing a matter with




  if it did not dismiss the matter on separate grounds—would apply Virginia law to PHS’s claims.

  8The court urges counsel to read and carefully consider Judge Payne’s persuasive opinion in Suntrust regarding
  the implications of perpetrating fraud on the court and abusing the judicial process.
                                                       11
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 12 of 14 Pageid#: 1143




  prejudice and requiring the plaintiff to pay the defendants’ fees and costs under its inherent

  power after finding that the plaintiff lied about her medical history); Call v. Harrison, No.

  5:12CV00008, 2012 WL 5993732, at *6–10 (W.D. Va. Nov. 30, 2012) (dismissing a case with

  prejudice under the court’s inherent power because the plaintiff lied about his prior medical

  treatment).

         D.     Safety Precautions and Standing Order 2020-14

         The court also recognizes that the evidentiary hearing will take place during the

  COVID-19 pandemic and while the Second Amended Standing Order 2020-10 and 2020-14

  is in place. 9 The standing order generally prohibits in-person hearings and jury trials in the

  Western District of Virginia through March 1, 2021. The order notes that “videoconference

  hearings should be held in most cases as they limit personal interaction and the potential

  spread of [COVID-19].” The order, however, gives discretion to the presiding judge to

  conduct hearings in person “should the exigencies of that case and the interests of justice so

  require.” The court finds that the exigencies of this case and the interests of justice require a

  hearing before March 1, 2021. Not only is the potential of fraud on the court unquestionably

  important in and of itself, but it is also a threshold question that must be resolved to decide

  the motion to dismiss and move forward in this lawsuit.

         The court will take every precaution possible to safely conduct the in-person

  evidentiary hearing. The court will require face coverings, temperature checks, social

  distancing inside and outside of the courtroom, and separate witness waiting rooms pending


  9The standing order is accessible at the following url:
  http://www.vawd.uscourts.gov/media/31973374/second-amended-standing-order-2020-10-and-2020-
  14.pdf.
                                                 12
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 13 of 14 Pageid#: 1144




  their testimony. The court will also provide hand sanitizer and disinfecting wipes for any

  shared surfaces. Finally, the court will entertain any party’s request to have a witness appear

  electronically on an individual basis.

                                           IV.     CONCLUSION

          In sum, it is necessary for the parties to conduct discovery regarding Defendants’

  allegations that the underlying employment agreements are forgeries and for the court to hold

  an evidentiary hearing on the matter. All other matters will be held in abeyance and discovery

  will remain stayed pending resolution of this matter.

          The court is aware that the date of the hearing will depend on how much discovery

  (and what kind) the parties anticipate undertaking. Nevertheless, the court expects that the

  hearing will take place no later than Thursday, February 18, 2021. The parties are accordingly

  directed to meet and confer regarding how long they expect discovery to take, and then contact

  Magistrate Judge Joel Hoppe’s chambers no later than Friday, December 18, 2020, to present

  an agreed discovery order or to schedule a hearing for the purpose of outlining the scope of

  discovery and establishing deadlines for its completion. 10 Following that hearing, Judge Hoppe

  will enter a discovery order consistent with this opinion and the court’s desire to conduct the

  evidentiary hearing by Thursday, February 18, 2021. The court will also convene a telephonic

  status conference with the parties on Friday, January 15, 2021, at 3:00 p.m., to discuss the

  status of discovery, plans for the evidentiary hearing, and how long the parties expect the

  hearing to last.



  10If Judge Hoppe approves the parties’ agreed discovery plan and he determines that no hearing is necessary,
  he may enter the agreed discovery order without a hearing.
                                                      13
Case 3:20-cv-00042-TTC-JCH Document 58 Filed 12/16/20 Page 14 of 14 Pageid#: 1145




        The clerk is directed to forward a copy of this Memorandum Opinion and the

  accompanying Order to all counsel of record.

        ENTERED this 16th day of December, 2020.




                                           /s/ Thomas T. Cullen
                                           ________________________________
                                           HON. THOMAS T. CULLEN
                                           UNITED STATES DISTRICT JUDGE




                                             14
